Citation Nr: 1221003	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  10-10 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent.   

4.  Entitlement to an increased disability evaluation (rating) in excess of 10 percent for a hiatal hernia.      

5.  Entitlement to service connection for a prostate disorder.  


REPRESENTATION

Appellant (Veteran) represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to May 1971.    

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2008 and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In a final rating decision dated in September 1971, the RO denied the Veteran's original claim for service connection for hearing loss.  See 38 C.F.R. §§ 3.156, 20.1103 (2011).  The question of whether new and material evidence has been received to reopen service connection for bilateral hearing loss must be addressed in the first instance by the Board because the question goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that new and material evidence has been received to reopen service connection, that is where the analysis must end.  Barnett, 83 F.3d at 1383.  For this reason, the Board has characterized the claim regarding hearing loss as one to reopen service connection for hearing loss.  

In the decision below, the Board will grant reopening of service connection for bilateral hearing loss.  The underlying claim for service connection for hearing loss, along with the claim for service connection for tinnitus, and the claim for a higher initial rating for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.

The claim for service connection for a prostate disorder and the claim for increased rating for a hiatal hernia are also addressed in the REMAND portion of the decision below.  The Board notes that, by rating decision dated in February 2006, the RO denied these claims.  The Veteran, in correspondence dated in May 2006, appeared to disagree with certain portions of that decision.  His disagreement was confirmed in a September 2006 memorandum of record by the RO, which found that, based on a discussion with the Veteran, the Veteran intended a notice of disagreement (NOD) against the denials regarding service connection for prostate disorder and increased rating for hiatal hernia.  As will be further addressed below, a statement of the case (SOC) must be issued in response to that NOD.  Manlincon v. West, 12 Vet. App. 238 (1999). 

The Veteran was scheduled to appear at a Board hearing in March 2012, but did not appear for the hearing. 


FINDINGS OF FACT

1.  An unappealed September 1971 RO decision denied service connection for a bilateral hearing loss disorder.  

2.  The evidence associated with the claims file subsequent to the September 1971 RO decision regarding the claim for service connection for bilateral hearing loss relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1971 RO decision that denied service connection for bilateral hearing loss became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence having been received, service connection for a bilateral hearing loss disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies to the claims on appeal.  Inasmuch as this Board decision constitutes a full grant (reopening) of the new and material evidence claim for service connection for hearing loss, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist in this case.  

New and Material Evidence - Legal Criteria

In a September 1971 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  The Veteran was properly notified of the September 1971 rating decision, did not appeal, and it became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and Material Evidence - Hearing Loss

The evidence of record at the time of the September 1971 RO decision included service treatment records and an August 1971 VA audiology examination report.  Service treatment records are negative for complaints, treatment, or diagnoses regarding hearing loss.  However, as will be detailed further below, the April 1971 service separation report of medical examination, when compared with the October 1967 service induction report of medical examination, indicates a deterioration of hearing acuity during service.  Nevertheless, the August 1971 VA audiology report indicated no hearing loss "disability" under VA regulatory criteria.  38 C.F.R. § 3.385 (2011).      

In the September 1971 RO decision, the RO denied service connection for a hearing loss disorder, finding the lack of evidence of a current disability.  As such, for evidence to be new and material, it would have to tend to show that the Veteran has a current hearing loss disorder that was incurred during service.  

Briefly reviewing the evidence received since the September 1971 RO decision, in a May 2008 VA audiology examination report, testing indicated hearing loss "disability" that met the VA schedular rating criteria at 38 C.F.R. § 3.385 for the left ear.  In statements of record from the Veteran dated in May and July 2008, the Veteran described exposure to acoustic trauma in service and described reduced hearing and ringing in his ears during service that he asserts is due to the acoustic trauma in service.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the May and July 2008 statements indicate that the Veteran experienced acoustic trauma in service that may relate to current hearing loss "disability" under VA regulatory criteria at 38 C.F.R. § 3.385.  

Based on this additional evidence, the Board finds that the evidence received since the September 1971 RO decision regarding the Veteran's claim for service connection for hearing loss is new and material, as it relates to the unestablished facts of a current "disability" of hearing loss, and of in-service injury (acoustic trauma) that is necessary to substantiate this claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the evidence is new and material, and service connection for hearing loss must be reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, reopening of service connection for bilateral hearing loss is granted. 



REMAND

A review of the record discloses a need for further development prior to appellate review on the merits of the claims for service connection for bilateral hearing loss and tinnitus, and for a higher initial rating for PTSD.  VA's duty to assist in the development of the claim has been not satisfied as additional records may exist which have not been obtained.  

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to military records, including service treatment (medical) records; treatment and other records from VA medical facilities; records from non-VA facilities providing examination or treatment at VA expense; and records from other Federal agencies, such as the Social Security Administration (SSA).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159 (2011). 

The record indicates that the Veteran has filed for SSA disability benefits.  In an October 2007 statement of record, the Veteran indicated that he applied for such benefits but had been denied.  SSA records are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  Here, the SSA records are potentially pertinent to the Veteran's claims because the disabilities that gave rise to the claim for SSA benefits are not indicated.  Therefore, it cannot be determined at this point the significance of the SSA records, including whether they address the Veteran's claims regarding PTSD and hearing disorders.  Accordingly, upon remand, the RO should attempt to obtain a copy of any decision denying (or granting) SSA disability benefits and all supporting medical documentation.

Regarding the issues of service connection for a prostate disorder and of increased rating for hiatal hernia, by rating decision in February 2006, the RO denied these claims.  Correspondence received in May 2006 indicates that the Veteran disagreed in part with that decision.  Moreover, a memo of record by the RO indicates that the Veteran expressly indicated that he desired a NOD against that decision with regard to its denial of service connection for a prostate disorder, and its denial for an increased rating for a hiatal hernia.  Under these circumstances, the record indicates that the Veteran has effectively initiated an appeal of two issues in the February 2006 rating decision; therefore, issuance of a SOC is necessary with regard to the issues of service connection for a prostate disorder, and increased rating for a hiatal hernia.  38 C.F.R. § 19.26 (2011); see also Manlincon, supra.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  All requests for records and their responses should be clearly delineated in the claims folder. 

2.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if the SSA records are unavailable. 

3.  Thereafter, the RO should readjudicate the issues of service connection for hearing loss and tinnitus, and the issue of a higher initial rating for PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

4.  The RO/AMC should issue a SOC on the issues of service connection for a prostate disorder and of increased rating for a hiatal hernia.  The Veteran should be given an opportunity to respond. 

5.  Should the Veteran respond by submitting a timely substantive appeal to the issues of service connection for prostate cancer or increased rating for hiatal hernia, the RO/AMC should return the case to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


